 



AMENDMENT NO. 3
and
SCHEDULED DETERMINATION
OF THE BORROWING BASE
dated as of September 14, 2007
to the SENIOR CREDIT AGREEMENT
dated as of November 21, 2006
among
SANDRIDGE ENERGY, INC.
as the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer
and
The Other Lenders Party Thereto
BANC OF AMERICA SECURITIES LLC,
Sole Lead Arranger and Sole Book Manager

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 3
AND SCHEDULED DETERMINATION OF THE BORROWING BASE
     AMENDMENT AND SCHEDULED DETERMINATION (this “Amendment and Determination”)
dated as of September 14, 2007 under the Senior Credit Agreement dated as of
November 21, 2006 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”) among SANDRIDGE ENERGY, INC., a
Delaware corporation (f/k/a Riata Energy, Inc.) (the “Borrower”), each LENDER
from time to time party thereto and BANK OF AMERICA, N.A., as Administrative
Agent (the “Administrative Agent”), Swing Line Lender and L/C Issuer.
     WHEREAS, the parties hereto desire to amend the Credit Agreement as set
forth herein; and
     WHEREAS, the Administrative Agent proposes to increase the Borrowing Base
amount in accordance with the Scheduled Determination procedure set forth in
Section 2.05 of the Credit Agreement;
     NOW, THEREFORE, the parties hereto agree as follows:
     SECTION 1. Defined Terms. Unless otherwise specifically defined herein,
each term used herein that is defined in the Credit Agreement has the meaning
assigned to such term in the Credit Agreement. Each reference to “hereof,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement shall, after this Amendment becomes effective, refer to the
Credit Agreement as amended hereby.
     SECTION 2. Amendments to the Credit Agreement. The Credit Agreement is
hereby amended as follows:
     (a) Section 1.01 of the Credit Agreement is amended by adding, in
appropriate alphabetical order, the following defined terms:
     “Oklahoma Properties” means certain properties in Oklahoma City which
include the former Kerr-McGee Tower, the surrounding buildings and the three
parking lots.
     “Piñon Field Interests” means 35 BCFE working interest in the Piñon Field.
     (b) The definition of “Consolidated Leverage Ratio” set forth in Section
1.01 of the Credit Agreement is amended by adding the following proviso at the
end thereof: “; provided that for purposes of determining the Consolidated
Leverage Ratio as of September 30, 2007, December 31, 2007, March 31, 2008,

 



--------------------------------------------------------------------------------



 



June 30, 2008 and September 30, 2008, the amount in (b) shall equal Consolidated
EBITDAX for the quarter ended on such date multiplied by four.”
     (c) Section 7.01 of the Credit Agreement is amended by renaming clauses
(o) and (p) thereof as clauses (q) and (r), respectively, and adding new clauses
(o) and (p) thereto that read in their entirety as follows:
     “(o) Liens on Oklahoma Properties securing Indebtedness permitted by
Section 7.03(j);
     (p) Liens on Piñon Field Interests securing Indebtedness permitted by
Section 7.03(k);”
     (d) Section 7.02 of the Credit Agreement is amended by renaming clauses
(i) and (j) thereof as clauses (j) and (k), respectively, and adding a new
clause (i) thereto that reads in its entirety as follows:
     “(i) Investments in Oklahoma Properties in an aggregate amount not
exceeding $20,000,000;”
     (e) Section 7.03 of the Credit Agreement is amended by deleting
Section 7.03(b) in its entirety and by substituting in lieu thereof the new
Section 7.03(b) to read in its entirety as follows:
     “(b) Indebtedness in respect of the Bridge Facility and any refinancing
thereof, provided that (i) the principal amount of such Indebtedness does not
exceed $1,200,000,000, and (ii) such refinancing (A) is unsecured, (B) requires
no scheduled amortization prior to the 6th anniversary of the Closing Date and
(C) is otherwise on market terms and conditions;”
     (f) Section 7.03 of the Credit Agreement is amended by deleting
Section 7.03(h) in its entirety and by substituting in lieu thereof the new
Section 7.03(h) to read in its entirety as follows:
     “(h) Indebtedness incurred by Lariat, and Guarantees of the Borrower in
respect of such Indebtedness; provided that the principal amount of Indebtedness
of Lariat guaranteed by the Borrower pursuant to this subsection (h) or
otherwise shall at no time exceed $125,000,000;”
     (g) Section 7.03 of the Credit Agreement is amended by renaming clauses
(j) and (k) thereof as clauses (l) and (m), respectively, and adding new clauses
(j) and (k) thereto that read in their entirety as follows:
     “(j) Indebtedness incurred to finance Investments in Oklahoma Properties in
an aggregate principal amount not exceeding $20,000,000;

2



--------------------------------------------------------------------------------



 



     (k) Indebtedness incurred to finance Investments in the Piñon Field
Interest in an aggregate principal amount not exceeding $50,000,000;”
     (h) Section 7.11 of the Credit Agreement is amended by deleting
Section 7.11(b) in its entirety and by substituting in lieu thereof the new
Section 7.11(b) to read in its entirety as follows:
     “(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
of the end of any fiscal quarter of the Borrower to be greater than 4.5:1.0.”
     SECTION 3. Proposal to Increase the Borrowing Base. Based on the
Engineering Report and other information concerning the businesses and
properties of the Borrower and its Subsidiaries (including their Oil and Gas
Properties and the reserves and production relating thereto) received pursuant
to Sections 2.05(b)(i) and 6.01(e) of the Credit Agreement by the Administrative
Agent from the Borrower, the Administrative Agent, pursuant to
Sections 2.05(b)(i) and 2.05(b)(iii) of the Credit Agreement, hereby proposes to
the Lenders for their approval to increase the amount of the Borrowing Base from
$400,000,000 to $700,000,000.
     SECTION 4. Approval by Lenders. In accordance with Section 2.05(b)(iii) of
the Credit Agreement, the undersigned Lenders hereby approve the new amount of
the Borrowing Base as proposed by the Administrative Agent under Section 3
above.
     SECTION 5. Reallocation of Commitments.
     (a) On the effective date of the increase of the Borrowing Base pursuant to
this Amendment and Determination, (i) each Person listed on the signature pages
hereof which is not a party to the Agreement (a “New Lender”) shall become a
Lender party to the Agreement and (ii) the Commitment and Applicable Percentage
of each Lender shall be reset and shall equal to such amounts and percentages
set forth opposite such Lender’s name on Schedule A attached hereto (such
Commitments and Applicable Percentages as so reset, the “Reallocated
Commitments”). Any Lender under the Agreement not listed on Schedule A (a
“Departing Lender”) shall upon such effectiveness cease to be a Lender party to
the Agreement and all accrued fees and other amounts payable under the Agreement
for the account of each Departing Lender shall be due and payable on such date;
provided that the provisions of Article III and Section 10.04 shall continue to
inure to the benefit of each Departing Lender.
     (b) On the effective date of the Reallocated Commitments pursuant to this
Amendment and Determination:

3



--------------------------------------------------------------------------------



 



     (i) the Borrower shall prepay each Loan then outstanding in its entirety
and, to the extent the Borrower elects to do so and subject to the conditions
specified in Section 4.02 of the Credit Agreement, the Borrower shall reborrow
Committed Loans from the Lenders in proportion to their respective Reallocated
Commitments, so that all outstanding Committed Loans are held by the Lenders in
such proportion; and
     (ii) the participations in all outstanding Letters of Credit shall be
determined such that all L/C Obligations are held by the Lenders in proportion
to their respective Reallocated Commitments.
     (c) The foregoing is intended to effect (i) a reallocation of the
Commitments within the limits of the existing Commitments and (ii) a
reallocation of the outstanding Loans in accordance with the Commitments as so
reallocated, and is not a novation of the credit facility under the Credit
Agreement or of the Loans thereunder, and shall have no effect on any Lien
securing the Obligations.
     SECTION 6. Fee. On the effective date of the increase of the Borrowing Base
pursuant to this Amendment and Determination, the Borrower shall pay to the
Administrative Agent for the account of the Lenders ratably (after giving effect
to Reallocated Commitments) a fee equal to 0.125% of the amount of the Borrowing
Base increase contemplated hereby.
     SECTION 7. Representations of the Borrower. The Borrower represents and
warrants that, after giving effect to this Amendment and Determination in whole
or in part pursuant to Section 9 hereof, (i) the representations and warranties
of the Borrower set forth in Article V of the Credit Agreement will be true and
(ii) no Default will have occurred and be continuing.
     SECTION 8. Governing Law. This Amendment and Determination shall be
governed by and construed in accordance with the laws of the State of New York.
     SECTION 9. Counterparts. This Amendment and Determination may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
Delivery of an executed counterpart of a signature page of this Amendment and
Determination by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
     SECTION 10. Effectiveness. The amendments to the Credit Agreement set forth
in Section 2 of this Amendment and Determination shall become effective on and
as of the date hereof provided that the Administrative Agent shall have received
counterparts hereof signed by each of the Required Lenders and the Borrower. The
increase in the amount of the Borrowing Base pursuant to Sections 3, 4 and 6 of
this Amendment and Determination, and the change in the

4



--------------------------------------------------------------------------------



 



Commitments and Applicable Percentages of the Lenders pursuant to Section 5 of
this Amendment and Determination, shall become effective on and as of the date
hereof provided that the Administrative Agent shall have received counterparts
hereof signed by each of the Lenders (including each New Lender and Departing
Lender) and the Borrower.
[Signature Pages Follow]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment and
Determination to be duly executed as of the date first above written.
Proposed and Acknowledged by:
ADMINISTRATIVE AGENT
BANK OF AMERICA, N.A., as Administrative Agent

             
By:
                /s/ Suzanne M. Paul              
 
  Name: Suzanne M. Paul    
 
  Title: Vice President    

         
 
  Approved   by:
 
            BORROWER
 
            SANDRIDGE ENERGY, INC.
 
       
 
  By:   /s/ Tom L. Wand
 
       
 
      Name: Tom L. Wand
 
      Title: Chairman and CEO
 
            LENDERS
 
       
 
            BANK OF AMERICA, N.A., as Lender
 
       
 
  By:   /s/ Charles W. Patterson
 
       
 
      Name: Charles W. Patterson
 
      Title: Managing Director
 
            UNION BANK OF CALIFORNIA, N.A.
 
       
 
  By:   /s/ Whitney Randolph
 
       
 
      Name: Whitney Randolph
 
      Title: Investment Banking Officer





--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA
      By:   /s/ Don J. McKinnerney        Name:   Don J. McKinnerney       
Title:   Authorized Signatory        BARCLAYS BANK PLC
      By:   /s/ Joseph Gyurindak        Name:   Joseph Gyurindak        Title:  
Director        CREDIT SUISSE, CAYMAN ISLANDS BRANCH
      By:   /s/ Vanessa Gomez        Name:   Vanessa Gomez        Title:   Vice
President              By:   /s/ Morenikeji Ajayi        Name:   Morenikeji
Ajayi        Title:   Associate        BANK OF OKLAHOMA, N.A.
      By:   /s/ Mike Weatherholt        Name:   Mike Weatherholt        Title:  
Officer        COMERICA BANK
      By:   /s/ Peter L. Sefzik        Name:   Peter L. Sefzik        Title:  
Vice President        THE BANK OF NOVA SCOTIA
      By:   /s/ David G. Mills        Name:   David G. Mills        Title:  
Director   

 



--------------------------------------------------------------------------------



 



         

            SUNTRUST BANK
      By:   /s/ Sean Roche        Name:   Sean Roche        Title:   Vice
President        THE ROYAL BANK OF SCOTLAND
      By:   /s/ Lucy Walker        Name:   Lucy Walker        Title:   Vice
President        BMO CAPITAL MARKETS FINANCING, INC.
      By:   /s/ Mary Lou Allen        Name:   Mary Lou Allen        Title:  
Vice President        AMARILLO NATIONAL BANK
      By:   /s/ Sha Gearn        Name:   Sha Gearn        Title:   Vice
President        MIDFIRST BANK
      By:   /s/ James P. Boggs        Name:   James P. Boggs        Title:  
Senior Vice President        U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Daria Mahoney        Name:   Daria Mahoney        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

            WELLS FARGO BANK, NA
      By:   /s/ Dustin S. Hansen        Name:   Dustin S. Hansen        Title:  
Vice President        BANK OF SCOTLAND
      By:   /s/ Joseph Fratus        Name:   Joseph Fratus        Title:   First
Vice President        BNP PARIBAS
      By:   /s/ Russell Otts        Name:   Russell Otts        Title:   Vice
President              By:   /s/ David Dodd        Name:   David Dodd       
Title:   Managing Director        ALLIED IRISH BANKS P.L.C.
      By:   /s/ Vaughn Buck        Name:   Vaughn Buck        Title:   Director 
            By:   /s/ David O’Driscoll        Name:   David O’Driscoll       
Title:   Assistant Vice President        FORTIS CAPITAL CORP.
      By:   /s/ Michele Jones        Name:   Michele Jones        Title:  
Senior Vice President        CALYON NEW YORK BRANCH
      By:   /s/ Dennis Petito        Name:   Dennis Petito        Title:  
Managing Director              By:   /s/ Michael Willis        Name:   Michael
Willis        Title:   Director   

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK
      By:   /s/ Daniel Twenge        Name:   Daniel Twenge        Title:  
Authorized Signatory        DEUTSCHE BANK TRUST COMPANY AMERICAS
      By:   /s/ Omayra Laucella        Name:   Omayra Laucella        Title:  
Vice President              By:   /s/ Susan Le Fevre        Name:   Susan Le
Fevre        Title:   Director     

 



--------------------------------------------------------------------------------



 



SCHEDULE A
COMMITMENTS
AND APPLICABLE PERCENTAGES

                                      Applicable         Lender   Commitment    
Percentage     Borrowing Base  
Bank of America, N.A.
  $ 47,142,857       6.285714267 %   $ 44,000,000  
Union Bank of California, N.A.
  $ 47,142,857       6.285714267 %   $ 44,000,000  
Royal Bank of Canada
  $ 47,142,857       6.285714267 %   $ 44,000,000  
Barclays Bank PLC
  $ 47,142,857       6.285714267 %   $ 44,000,000  
Credit Suisse
  $ 47,142,857       6.285714267 %   $ 44,000,000  
Bank of Oklahoma, N.A.
  $ 21,428,571       2.857142799 %   $ 20,000,000  
Comerica Bank
  $ 32,477,679       4.330357200 %   $ 30,312,500  
The Bank of Nova Scotia
  $ 32,477,679       4.330357200 %   $ 30,312,500  
Sun Trust Bank
  $ 32,477,679       4.330357200 %   $ 30,312,500  
The Royal Bank of Scotland plc
  $ 32,477,679       4.330357200 %   $ 30,312,500  
BMO Capital Markets Financing, Inc.
  $ 32,477,679       4.330357200 %   $ 30,312,500  
MiFirst Bank
  $ 21,428,571       2.857142799 %   $ 20,000,000  
U.S. Bank National Association
  $ 39,642,857       5.285714267 %   $ 37,000,000  
Wells Fargo Bank, N.A.
  $ 39,642,857       5.285714267 %   $ 37,000,000  
Bank of Scotland
  $ 39,642,857       5.285714267 %   $ 37,000,000  
BNP Paribas
  $ 32,477,679       4.330357200 %   $ 30,312,500  
Allied Irish Banks P.L.C.
  $ 32,477,679       4.330357200 %   $ 30,312,500  
Fortis Capital Corp.
  $ 39,642,857       5.285714267 %   $ 37,000,000  
Calyon New York Branch
  $ 39,642,857       5.285714267 %   $ 37,000,000  
Morgan Stanley Bank
  $ 13,392,856       1.785714132 %   $ 12,500,000  
Deutsche Bank Trust Company Americas
  $ 32,477,679       4.330357200 %   $ 30,312,500    
Total
  $ 750,000,000       100.000000000 %   $ 700,000,000  
 
                 

